DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites “the solar roof tile as recited in claim 13” but claim 13 is directed to further limitations of the cover as recited in claim 12 which is for a solar roof tile. As such, it’s not clear what “solar roof tile” is being referenced in claim 14, as neither claim 12 nor claim 13 are directed to a solar roof tile. It’s not clear if claim 14 means to limit the cover of claim 13 or a solar roof tile the cover is intended to be used with. As such, the scope of claim 14 cannot be reasonably determined and is rendered indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kothari et al (US 2009/0101192).

Regarding claim 1 Kothari discloses a solar roof tile (Kothari, [0076], [0115] see: solar panel which can be formed on rooftops and facades of buildings in building integrated photovoltaic (BIPV) applications), comprising: 
a front cover ([0115], Fig. 9C see: frontsheet/coverplate 935); 
a back cover ([0115], Fig. 9C see: backsheet/backplate 940); 

an optical filter positioned between the front cover and the one or more photovoltaic structures ([0098], [0115], Figs. 6E and 9C see: IMOD films 501 with additional layer 641 and overlying layer 601 positioned between frontsheet/coverplate 935 and PV active layer 401/430), wherein the optical filter comprises: 
an optical absorbing layer ([0098], [0089]-[0091] Figs. 6E, 6A see: interferometric stack 501 comprising an IMOD 300 which includes an absorber 301), 
a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer ([0098], [0087], [0089]-[0090], [0060] Figs. 6E, 6A see: either overlying layer 601 which comprises an anti-reflection coating, or optical resonant cavity 302 which comprises transparent materials such as ITO and functions to minimize reflection of one or more specific colors of light and is thus antireflective), and 
a second AR coating positioned on a second surface of the optical absorbing layer ([0098], Figs. 6E, 6A see:  additional layer 641 which is an antireflective (AR) coating is positioned over the interferometric stack 501 and thus over absorber 301).

Regarding claim 5 Kothari discloses the solar roof tile as recited in claim 1, wherein the first AR coating is formed from indium tin oxide (ITO) ([0098], [0087], [0089]-[0090], [0060] Figs. 6E, 6A see: either overlying layer 601 which comprises an anti-reflection coating such as the TCO ITO, or optical resonant cavity 302 which comprises transparent materials such as ITO and functions to minimize reflection of one or more specific colors of light and is thus antireflective).  

Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ovshinsky (US 4,713,493).

Regarding claim 12 Ovshinsky discloses a cover (Fig. 3A see: optical filter 30), comprising: 
a layer of glass, which comprises a first surface facing incident sunlight (C12/L24-68, C13/L1-22, L39-60 Fig. 3A see: glass substrate 32 which can receive incident light on one side); and 
an optical filter positioned on the second surface of the glass layer (C12/L24-68, C13/L1-22, L39-60 Fig. 3A see: optical filter 30 on glass substrate 32), wherein the optical filter is configured to block light within a predetermined spectral range (C13/L39-46), the optical filter, comprising: 
an optical absorbing layer (C12/L24-68, C13/L1-22, L39-60, Fig. 3A see: optical filter 30 comprises a photovoltaic body 36 which absorbs light and providing a light filtering effect), 
a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer (C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 of a material such as ITO formed to be anti-reflective to light in the red region of the solar spectrum), and 
a second AR coating positioned on a second surface of the optical absorbing layer (C13/L10-22, C14/L19-27 Fig. 3A see: second transparent electrode 38 of a 
Furthermore, the claim 12 recitations where the cover is ”for a solar roof tile” and “a second surface [of the layer of glass] facing a plurality of photovoltaic structures encapsulated within the solar roof tile” where the filer prevents “the light from reflecting off surfaces of the photovoltaic structures to exit the solar roof tile” are directed to an intended use of the claimed cover. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
The cover of Ovshinsky teaches all of the structural limitations of the cover as set forth in claim 12 above, and as Ovshinsky teaches the cover can be used in architectural building glass panels (C1/L10-23, C7/L1-15 see Fig. 9), the cover of Ovshinsky is considered fully capable of being used as a cover “for a solar roof tile” where a second surface [of the layer of glass] faces a plurality of photovoltaic structures encapsulated within the solar roof tile and where the filer prevents “the light from reflecting off surfaces of the photovoltaic structures to exit the solar roof tile”. 

Regarding claim 18 Ovshinsky discloses the limitations of claim 12, and the claim 18 limitations “wherein the optical filter is a multi-layer film stack deposited on the layer of glass sequentially using a physical vapor deposition technique” are directed to a method of making said cover. The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 2-4, are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 1, and 5 above and further in view of Lim et al (US 2012/0237670).

Regarding claim 2 Kothari discloses the solar roof tile as recited in claim 1, but does not explicitly disclose wherein the optical absorbing layer is a copper oxide thin film. 
Lim teaches an absorber layer for a solar cell optical filter comprising Cu2O at para [0042] and Fig. 10 (see: first selective transmission layer 20 formed of Cu2O). Lim teaches at paras [0044], [0046]-[0047], Cu2O in another material that can function to absorb, reflect and transmit light of predetermined wavelengths in order to provide a solar cell with a predetermined color appearance. 
Lim and Kothari are combinable as they are both concerned with the field of photovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to employ Cu2O as the absorber material in the stack 501 of Kothari to provide a solar cell with a predetermined color appearance as taught by Lim.



Regarding claim 4 modified Kothari discloses the solar roof tile as recited in claim 3, and although Kothari does not explicitly disclose wherein the second AR coating comprises a layer of TCO, Kothari teaches TCOs as AR coating materials (Kothari, [0071], [0087]) and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ a layer of TCO as the second AR coating as such a modification would have amounted to the use of a known AR material for its intended use in a  photovoltaic device structure to accomplish the entirely expected result of reducing reflection of selective wavelengths of light. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 1, and 5 above, and further in view of Tsuzuki et al (US 2010/0000603).

Regarding claim 7 Kothari discloses the solar roof tile as recited in claim 1, and regarding the claim 7 limitation “wherein the one or more photovoltaic structures are embedded within a layer of encapsulant that separates the one or more photovoltaic structures from the front cover and the back cover”, although Kothari does not explicitly 
Tsuzuki and Kothari are combinable as they are both concerned with the field of photovoltaic modules.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kothari in view of Tsuzuki such that the one or more photovoltaic structures are embedded within a layer of encapsulant that separates the one or more photovoltaic structures from the front cover and the back cover as taught by Tsuzuki (Tsuzuki, [0002]) in order to provide environmental protection for the one or more photovoltaic structures as is conventionally known (Tsuzuki, [0002]).

Regarding claims 8 and 9, Kothari discloses the solar roof tile as recited in claim 1, but does not explicitly recite wherein the back cover comprises polyethylene terephthalate (PET), fluoropolymer, polyvinyl fluoride (PVF) or polyamide or wherein a color of a surface of the back cover facing the one or more photovoltaic structure matches a color of the one or more photovoltaic structures.  
Tsuzuki teaches a solar panel where a surface of a back cover that faces an array of photovoltaic structures has a color that substantially matches that of the 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kothari in view of Tsuzuki such that the back cover of the solar roof tile comprises polyethylene terephthalate (PET) as taught by Tsuzuki (Tsuzuki, [0054], [0119] see: backsheet is a polyester resin such as PET) and a surface of the back cover of Kothari that faces the photovoltaic structures of Kothari has a color that substantially matches that of the photovoltaic structures of Kothari as taught by Tsuzuki (Tsuzuki, [0070]-[0071], [0076], [0078] Figs. 1, 7 see: backsheet 10 of a PV module where the resin film 2 of the backsheet includes a pigment or coloring additive selected to match the color of the photovoltaic devices) as Tsuzuki teaches this creates a more favorable appearance of the photovoltaic module (Tsuzuki, [0078]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 1, and 5 above, and further in view of HE (US 2013/0206213).


HE teaches a solar cell tile module where the PV cells are arranged in a shingled manner at para [0015] and Figs. 1A-1C. HE teaches at para [0015] that this method allows the solar cells to be connected in series in a string in an inexpensive manner that reduces the amount of needed connecting conductive material.
HE and Kothari are combinable as they are both concerned with the field of photovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the photovoltaic structures of Kothari in a shingled manner serially coupled together as taught by HE (Figs. 1A-1C) as HE teaches this method allows the solar cells to be connected in series in a string in an inexpensive manner that reduces the amount of needed connecting conductive material.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 1, and 5 above, and further in view of Samulon (US 3,076,861).

Regarding claim 11 Kothari discloses the solar roof tile as recited in claim 1, but does not explicitly disclose wherein the optical absorbing layer is configured to absorb light having wavelengths of between 350 and 450nm. 

Samulon and Kothari are combinable as they are both concerned with the field of photovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Kothari in view of Samulon such that the optical filter of Kothari blocks or absorbs light in the spectral range of light less than about 500 nm which includes the range of between 350 and 450 nm as taught by Samulon as Samulon teaches this portion of light is relatively unused by silicon solar cells and is converted to heat, thus lowering efficiency (Samulon, C1/L9-46, C3/L20-23).

Claims 6, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 1 and 5 above.

Regarding claim 6 Kothari discloses the solar roof tile as recited in claim 5, and regarding the claim 6 limitation “wherein a thickness of the first AR coating is between 200nm and 400nm”, Kothari teaches the thickness of the first AR coating (optical resonant cavity 302) can be between 30 nm and 500 nm (Kothari, [0089]-[0090]) which entirely encompasses applicant’s claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 12 Kothari discloses a cover for a solar roof tile (Kothari, [0076], [0115] see: solar panel which can be formed on rooftops and facades of buildings in building integrated photovoltaic (BIPV) applications), comprising: 
a layer of glass ([0115], Fig. 9C see: frontsheet/coverplate 935 formed from glass), which comprises a first surface facing incident sunlight and a second surface facing a plurality of photovoltaic structures encapsulated within the solar roof tile ([0115], Fig. 9C see: PV devices 430); and 
an optical filter positioned on the second surface of the glass layer ([0115], Fig. 9C see: IMOD stack is deposited on the lower interface 944 of coverplate 935), wherein the optical filter is configured to block light within a predetermined spectral range, thereby preventing the light from reflecting off surfaces of the photovoltaic structures to exit the solar roof tile ([0115], [0102], [0080]-[0084] Fig. 9C see: color interferometric stack configured to block light in a particular spectrum in order to give a PV device a desired coloring appearance), the optical filter, comprising: 
an optical absorbing layer ([0098], [0089]-[0091] Figs. 6E, 6A see: interferometric stack 501 comprising an IMOD 300 which includes an absorber 301), and
a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer ([0098], [0087], [0089]-[0090], [0060] Figs. 6E, 6A see: either overlying 
In the embodiment of Fig. 9C, it’s not clear that Kothari explicitly discloses a  second AR coating positioned on a second surface of the optical absorbing layer, but Kothari teaches it was known to add a second AR coating positioned on a second surface of the optical absorbing layer to help reduce unwanted reflection ([0098], Figs. 6E, 6A see: additional layer 641 which is an antireflective (AR) coating is positioned over the interferometric stack 501 and thus over absorber 301). As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a second AR coating positioned on a second surface of the optical absorbing layer of Kothari for the purpose of helping reduce unwanted reflection.

Regarding claim 17 modified Kothari discloses the solar roof tile as recited in claim 12, and regarding the claim 17 limitation “wherein a thickness of the first AR coating is between 200nm and 400nm”, Kothari teaches the thickness of the first AR coating (optical resonant cavity 302) can be between 30 nm and 500 nm (Kothari, [0089]-[0090]) which entirely encompasses applicant’s claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Regarding claim 18 modified Kothari discloses the solar roof tile as recited in claim 12, wherein the optical filter is a multi-layer film stack deposited on the layer of glass sequentially using a physical vapor deposition technique (Kothari, [0087]-[0088] see: TCOs and IMOD stack layers are deposited with methods known to those skilled in the art, including physical vapor deposition).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kothari et al (US 2009/0101192) as applied to claims 6, 12, and 17-18 above, and in further view of Lim et al (US 2012/0237670).

Regarding claim 13 modified Kothari discloses the cover as recited in claim 12, but does not explicitly disclose wherein the optical absorbing layer comprises cuprous oxide.  
Lim teaches an absorber layer for a solar cell optical filter comprising Cu2O at para [0042] and Fig. 10 (see: first selective transmission layer 20 formed of Cu2O). Lim teaches at paras [0044], [0046]-[0047], Cu2O in another material that can function to absorb, reflect and transmit light of predetermined wavelengths in order to provide a solar cell with a predetermined color appearance. 
Lim and Kothari are combinable as they are both concerned with the field of photovoltaic cells.
2O as the absorber material in the stack 501 of Kothari to provide a solar cell with a predetermined color appearance as taught by Lim.

Regarding claim 14 modified Kothari discloses the solar roof tile as recited in claim 13, wherein the first AR coating comprises a layer of transparent conductive oxide (TCO) (Kothari, [0098], [0087], [0089]-[0090], [0060] Figs. 6E, 6A see: either overlying layer 601 which comprises an anti-reflection coating such as the TCO ITO, or optical resonant cavity 302 which comprises transparent conductive materials such as ITO).  

Regarding claim 15 modified Kothari discloses the solar roof tile as recited in claim 14, and although Kothari does not explicitly disclose wherein the second AR coating comprises a layer of TCO, Kothari teaches TCOs as AR coating materials (Kothari, [0071], [0087]) and as such, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ a layer of TCO as the second AR coating as such a modification would have amounted to the use of a known AR material for its intended use in a  photovoltaic device structure to accomplish the entirely expected result of reducing reflection of selective wavelengths of light.

Regarding claim 16 modified Kothari discloses the solar roof tile as recited in claim 13, wherein the first AR coating comprises a layer of indium tin oxide (ITO) (Kothari, [0098], [0087], [0089]-[0090], [0060] Figs. 6E, 6A see: either overlying layer .

Claims 1, 5, 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), and further in view of Ovshinsky (US 4,713,493).

Regarding claim 1 Kalkanoglu discloses a solar roof tile ([0007]-[0008], [0024] see: the photovoltaic module simulates the appearance of roofing tile or shingles), comprising: 
a front cover ([0060] Fig. 6 see: top plate 58); 
a back cover ([0060] Fig. 6 see: backing plate 44); 
one or more photovoltaic structures positioned between the front cover and the back cover ([0060] Fig. 6 see: solar cell stack 52); and 
an optical filter positioned between the front cover and the one or more photovoltaic structures ([0060] Fig. 6 see: infrared transmissive overlay film 66), wherein the optical filter comprises: 
an optical absorbing layer ([0060] Fig. 6 see:  infrared transmissive overlay film 66 includes a material layer absorbing radiation in the visible range). 
Kalkanoglu does not explicitly disclose a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer, and a second AR coating positioned on a second surface of the optical absorbing layer.

Ovshinsky and Kalkanoglu are combinable as they are both concerned with the fields of optical filters and photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar roof tile of Kalkanoglu such that the optical filter of Kalkanoglu comprises a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer as taught by Ovshinsky (C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 of a material such as ITO formed to be anti-reflective to light in the red region of the solar spectrum), and a second AR coating positioned on a second surface of the optical absorbing layer as taught by Ovshinsky (C13/L10-22, C14/L19-27 Fig. 3A see: second transparent electrode 38 of a material such as ITO 
Alternatively, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar roof tile of Kalkanoglu such that the optical filter of Kalkanoglu comprises the structure of an optical absorbing layer as taught by Ovshinsky (C12/L24-68, C13/L1-22, L39-60, Fig. 3A see: optical filter 30 comprises a photovoltaic body 36 which absorbs light and providing a light filtering effect), a first anti-reflection (AR) coating positioned on a first surface of the optical absorbing layer as taught by Ovshinsky (C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 of a material such as ITO formed to be anti-reflective to light in the red region of the solar spectrum), and a second AR coating positioned on a second surface of the optical absorbing layer as taught by Ovshinsky (C13/L10-22, C14/L19-27 Fig. 3A see: second transparent electrode 38 of a material such as ITO formed to be anti-reflective to light in the red region of the solar spectrum) as Ovshinsky teaches this optical filter structure provides the dual functions of photovoltaic conversion and light filtering (Ovshinsky, C6/L17-26) while still remaining transparent to IR and NIR light (see Figs. 3B and 3D) which can be transmitted and absorbed by the photovoltaic structures of Kalkanoglu.

Regarding claim 5 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, and Ovshinsky discloses wherein the first AR coating is formed from indium tin oxide (ITO) (Ovshinsky, C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 is a transparent conductive oxide such as ITO).  

Regarding claim 7 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, wherein the one or more photovoltaic structures are embedded within a layer of encapsulant that separates the one or more photovoltaic structures from the front cover and the back cover (Kalkanoglu, [0060] Fig. 6 see: upper surface encapsulant resin layer 56 and lower surface encapsulant resin layer 60).  

Regarding claim 8 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, wherein the back cover comprises polyethylene terephthalate (PET), fluoropolymer, polyvinyl fluoride (PVF) or polyamide (Kalkanoglu, [0078] see: backing plate material is nylon (polyamide) or polytetrafluoroethylene (fluoropolymer)).

Regarding claim 11 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, and Ovshinsky discloses wherein the optical absorbing layer is configured to absorb light having wavelengths of between 350 and 450nm (Ovshinsky, C15/L33-39, L44-49 Figs. 3D-3E see: the filter can be structured to absorb light having wavelengths of between 350 and 450nm (Fig. 3E) in the violet and ultraviolet range).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Ovshinsky (US 4,713,493) as applied to claims 1, 5, 7-8 and 11 above, and in further view of Atwater (US 2007/0289623).


Atwater discloses a photovoltaic device comprising an optical absorbing layer which comprises cuprous oxide (Atwater, [0030] Fig. 3 see: a 1.95 eV junction (absorbing layer) comprising Cu2O).
Atwater and modified Kalkanoglu are combinable as they are both concerned with the field of photovoltaic devices.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the photovoltaic optical filter of modified Kalkanoglu such that the optical absorbing layer comprises cuprous oxide as taught by Atwater (Atwater, [0030] Fig. 3 see: a 1.95 eV (~2.0 eV) junction (absorbing layer) comprising Cu2O) as Ovshinsky teaches a wide variety of semiconductor materials can be chosen to form the absorbing layer with the material and thickness chosen to provide the desired amount of like  (Ovshinsky, C13/L49-61) and choosing a material having a bandgap of ~2.0 eV allows greater absorption in the violet and ultraviolet portions of the solar spectrum (Ovshinsky, C8/L54-58, C15/L44-49, see: Figs. 3D-3E), and thus employing cuprous oxide having a 1.95 eV (~2.0 eV) bandgap as taught by Atwater would have amounted to the selection of a known absorbing material for its intended use in a photovoltaic device to accomplish the entirely expected result of providing greater absorption in the violet and ultraviolet portions of the solar spectrum.

.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Ovshinsky (US 4,713,493) as applied to claims 1, 5, 7-8 and 11 above, and in further view of Wu et al (US 2008/0156372).

Regarding claim 6, modified Kalkanoglu discloses the solar roof tile as recited in claim 5, but does not explicitly disclose wherein a thickness of the first AR coating is between 200nm and 400nm.  
Wu teaches for ITO electrodes of photovoltaic devices, as the thickness of the ITO layer increases, the transparency of the ITO film decreases (Wu, [0055] Fig. 16 see: thickness of ITO vs transparency).
As Ovshinsky teaches the thickness of the first AR coating is selected to provide the desired light filtering (Ovshinsky, C13/L55-60) where Wu teaches that it was known in the art at the time of the invention, that increasing the thickness of the first AR coating decreases the transparency of the ITO film (Wu, [0055] Fig. 16 see: thickness of ITO vs transparency).  Therefore the transparency of the first AR coating is a variable that can be modified, among others, by varying the thickness of the first AR coating.  For that In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Ovshinsky (US 4,713,493) as applied to claims 1, 5, 7-8 and 11 above, and in further view of Tsuzuki et al (US 2010/0000603).

Regarding claim 9 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, but does not explicitly recite wherein a color of a surface of the back cover facing the one or more photovoltaic structure matches a color of the one or more photovoltaic structures.  
Tsuzuki teaches a solar panel where a surface of a back cover that faces an array of photovoltaic structures has a color that substantially matches that of the photovoltaic structures (Tsuzuki, [0070]-[0071], [0076], [0078] Figs. 1, 7 see: backsheet 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of modified Kalkanoglu in view of Tsuzuki such that the back cover of the solar roof tile comprises polyethylene terephthalate (PET) as taught by Tsuzuki (Tsuzuki, [0054], [0119] see: backsheet is a polyester resin such as PET) and a surface of the back cover of Kothari that faces the photovoltaic structures of modified Kalkanoglu has a color that substantially matches that of the photovoltaic structures of modified Kalkanoglu as taught by Tsuzuki (Tsuzuki, [0070]-[0071], [0076], [0078] Figs. 1, 7 see: backsheet 10 of a PV module where the resin film 2 of the backsheet includes a pigment or coloring additive selected to match the color of the photovoltaic devices) as Tsuzuki teaches this creates a more favorable appearance of the photovoltaic module (Tsuzuki, [0078]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kalkanoglu et al (US 2010/0282318), in view of Ovshinsky (US 4,713,493) as applied to claims 1, 5, 7-8 and 11 above, and in further view of HE (US 2013/0206213).

Regarding claim 10 modified Kalkanoglu discloses the solar roof tile as recited in claim 1, but does not explicitly disclose wherein the one or more photovoltaic structures partially overlap with each other in a shingled manner to form a serially coupled string.  
HE teaches a solar cell tile module where the PV cells are arranged in a shingled manner at para [0015] and Figs. 1A-1C. HE teaches at para [0015] that this method 
HE and modified Kalkanoglu are combinable as they are both concerned with the field of photovoltaic cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to arrange the photovoltaic structures of modified Kalkanoglu in a shingled manner serially coupled together as taught by HE (Figs. 1A-1C) as HE teaches this method allows the solar cells to be connected in series in a string in an inexpensive manner that reduces the amount of needed connecting conductive material.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky (US 4,713,493) as applied to claims 12 and 18 above, and further in view of Atwater (US 2007/0289623).

Regarding claim 13 Ovshinsky discloses the cover as recited in claim 12, but does not explicitly disclose wherein the optical absorbing layer comprises cuprous oxide.
Atwater discloses a photovoltaic device comprising an optical absorbing layer which comprises cuprous oxide (Atwater, [0030] Fig. 3 see: a 1.95 eV junction (absorbing layer) comprising Cu2O).
Atwater and Ovshinsky are combinable as they are both concerned with the field of photovoltaic devices.
2O) as Ovshinsky teaches a wide variety of semiconductor materials can be chosen to form the absorbing layer with the material and thickness chosen to provide the desired amount of like  (Ovshinsky, C13/L49-61) and choosing a material having a bandgap of ~2.0 eV allows greater absorption in the violet and ultraviolet portions of the solar spectrum (Ovshinsky, C8/L54-58, C15/L44-49, see: Figs. 3D-3E), and thus employing cuprous oxide having a 1.95 eV (~2.0 eV) bandgap as taught by Atwater would have amounted to the selection of a known absorbing material for its intended use in a photovoltaic device to accomplish the entirely expected result of providing greater absorption in the violet and ultraviolet portions of the solar spectrum.

Regarding claim 14 modified Ovshinsky discloses all the claim limitations recited in claim 13 as set forth above and further teaches wherein the first AR coating comprises a layer of transparent conductive oxide (TCO)  (Ovshinsky, C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 of a material such as ITO).  

Regarding claim 15 modified Ovshinsky discloses all the claim limitations recited in claim 14 as set forth above and further teaches, wherein the second AR coating comprises a layer of TCO (Ovshinsky, C13/L10-22, C14/L19-27 Fig. 3A see: second transparent electrode 38 of a material such as ITO).  

Regarding claim 16 modified Ovshinsky discloses all the claim limitations recited in claim 13 as set forth above and further teaches, wherein the first AR coating comprises a layer of indium tin oxide (ITO) (Ovshinsky, C13/L10-22, C14/L19-27 Fig. 3A see: first transparent electrode 34 of a material such as ITO).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ovshinsky (US 4,713,493) as applied to claims 12 and 18 above, and further in view of Wu et al (US 2008/0156372).

Regarding claim 17 Ovshinsky discloses all the claim limitations recited in claim 12 as set forth above, but does not explicitly disclose wherein a thickness of the first AR coating is between 200nm and 400nm.
Wu teaches for ITO electrodes of photovoltaic devices, as the thickness of the ITO layer increases, the transparency of the ITO film decreases (Wu, [0055] Fig. 16 see: thickness of ITO vs transparency).
As Ovshinsky teaches the thickness of the first AR coating is selected to provide the desired light filtering (Ovshinsky, C13/L55-60) where Wu teaches that it was known in the art at the time of the invention, that increasing the thickness of the first AR coating decreases the transparency of the ITO film (Wu, [0055] Fig. 16 see: thickness of ITO vs transparency).  Therefore the transparency of the first AR coating is a variable that can be modified, among others, by varying the thickness of the first AR coating.  For that reason, the thickness of the first AR coating, would have been considered a result In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Campbell (US 2002/0182769) teaches transparent solar cells that also function as filters (see paras [0022], [0048]).
Chan et al (US 2009/0165849) in Figs. 2A-2B teaches a transparent solar cell 80 under an optical filter either positioned inside or outside a transparent substrate coated with anti-reflection layers 90 and 92.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726